Citation Nr: 1303438	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran had active service from June 1992 to September 1992 and from November 1992 to February 2007.  He is the recipient of the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

Also addressed by the Board in the June 2011 remand was the appeal of a denial of entitlement to service connection for left ulnar neuropathy.  This claim was granted in a June 2012 rating decision.  Thus, that issue is no longer before the Board.

The Veteran requested a video hearing before a Veterans Law Judge.  A March 2011 letter notified the Veteran that he was scheduled for a video hearing at the RO in Muskogee in May 2011.  However, a note dated in May 2011 indicates the Veteran did not appear.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).
 

FINDING OF FACT

There has been no demonstration by the most probative competent medical, or competent and credible lay evidence, of record that the Veteran's sleep apnea was incurred in or aggravated by the Veteran's active duty military service, nor proximately due to, or chronically aggravated by, service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Sleep apnea was not incurred in, or aggravated by active service, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in November 2007, prior to the initial unfavorable AOJ decision issued in January 2008.  An additional letter was sent in June 2011.

The Board observes that the November 2007 pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, this letter informed him of the criteria for consideration in the assignment of a disability rating and/or effective date in the event of award of the benefit sought.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, the reports of July 2011 VA examinations, and an October 2012 VA opinion, were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations and opinion, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  They then provided opinions that were supported by a rationale based on all the available evidence.  The Board acknowledges that in the decision below, the Board determines that the October 2012 opinion by the same VA examiner who provided one of the July 2011 opinions outweighs the examiner's first opinion; however, on its face, the July 2011 opinion is adequate in that it provides a rationale reflecting consideration of the evidence.  That the examiner then changes her opinion based on reconsideration of the evidence does not render the prior opinion inadequate, but merely less probative.  Moreover, the examiner's discussion of relevant documents in service treatment records and post-service treatment evidence in the October 2012 opinion compensates for any deficiency that may exist in the July 2011 opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet App 303, at 309 (2007).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he developed sleep apnea during service or, in the alternative, that the sleep apnea was caused or aggravated by his service-connected PTSD.  Therefore, he argues that service connection is warranted for obstructive sleep apnea.

Initially, the Board observes that the Veteran was diagnosed with obstructive sleep apnea in March 2008 after a sleep study was performed.  Thus, he has a current diagnosis with respect to this claim.
However, his service treatment records do not reveal any complaint, treatment, or diagnosis referable to sleep apnea.  He was noted to have insomnia and difficulty sleeping in service treatment records from May 2006 which relate to treatment for PTSD.  These records do not suggest that his trouble sleeping is associated with sleep apnea rather than part of his psychiatric symptomatology.  

Further, the competent evidence does not establish that the Veteran's sleep apnea is causally or etiologically a result of his military service.  There are three VA opinions of record.  A July 2011 opinion states that upon review of the service records, the examiner found symptomatology consistent with sleep apnea and consistent with those symptoms about which the Veteran complained to his primary care physician in January 2008.  She further indicated that there was no evidence of a traumatic event to the upper airway, large weight gain, or any other new airway obstruction since discharge.  Taking this evidence into consideration, she concluded that the Veteran's sleep apnea is at least as likely as not etiologically related to his period of service as it appeared that his current symptoms and those symptoms in service were consistent and there had been no acute changes to lead to airway obstruction between his discharge date and the date he was diagnosed.

However, in light of these comments, the RO requested the same examiner to address whether the airway obstruction was congenital or present prior to service.  After reviewing the record the second time, the examiner revised her opinion in October 2012.  She indicated that in 2006, the Veteran reported problems sleeping with complaints of middle of the night wakening, talking in his sleep, and nightmares, but he endorsed a normal energy level.  She documented that neither the Veteran nor his spouse reported symptomatology that would be consistent with sleep apnea such as loud snoring, unrefreshing sleep, daytime sleepiness, lack of energy, or gasping for air during sleep.  The examiner stated that the records show treatment for insomnia, but no suspicion of sleep apnea.  She also noted that the Veteran was treated with sertraline and trazodone and that he then reported that his sleep was better.  The examiner observed that there was neither evidence on physical examinations during active duty of deviated nasal septum or other upper airway deformity that could lead to upper airway obstruction nor physical evidence of upper airway obstruction during the July 2011 examination.  Finally, the examiner noted that the first symptoms of sleep apnea in the file were described by the Veteran's spouse in November 2007, and that the first symptoms documented clinically were recorded in January 2008.  Therefore, she concluded that there was no evidence of an in-service event to or injury that would result in upper airway obstruction to link the sleep apnea diagnosed in March 2008 to service.

As noted, the same examiner offered the two contradictory opinions, and in both instances, she reviewed the claims file.  However, in the July 2011 opinion, the examiner referenced only service treatment records generally and not specific symptoms in service or specific documents in the file in her rationale.  In contrast, in the second opinion the examiner cited particular treatment notes, symptoms, personal statements, and other facts in the file.  The Board acknowledges that the examiner's statement that symptoms of loud snoring, unrefreshing sleep, daytime sleepiness, lack of energy, or gasping for air during sleep were not reported by the Veteran or his spouse are contradicted by post-service lay statements.  However, it is also clear that the examiner was discussing in-service treatment when making that statement and that she later acknowledged post-service lay descriptions of symptoms.  Accordingly, the Board determines that the October 2012 opinion should be afforded greater probative weight than the July 2011 opinion.      

As for a relationship to the Veteran's service-connected PTSD, the July 2011 VA sleep apnea examiner stated sleep apnea is caused by obstruction of the upper airway and there is no evidence that PTSD causes or exacerbates upper airway obstruction.  Therefore, she concluded that it is less likely as not that the sleep apnea is due to or aggravated by PTSD.

Additionally, a July 2011 VA psychiatric examiner opined that the Veteran's service-connected PTSD is not regarded as causing sleep apnea which is a physiological obstruction and not influenced or aggravated by nightmares, nervousness, depression, or irritability related to PTSD.  There are no contradictory opinions of record.  

The Board has considered the Veteran's statements, as well as those of his spouse.  Under certain circumstances, lay statements may serve to support a claim for service connection by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as stated by the Veteran himself in a February 2011 submission, the Veteran could not diagnose his symptoms.  In that statement, the Veteran indicated that his medical records document his abuse of alcohol and other substances to cope with his difficulty sleeping.  However, his service treatment records establish that the substance abuse was, at least in part, self-medication due to his service-connected PTSD and that his difficulty sleeping was a symptom of his service-connected PTSD.  Additionally, in his VA Form 9, the Veteran argued that his in-service insomnia was an indicator of sleep apnea; however, nothing in the treatment records suggest sleep apnea as a cause of the insomnia.  Further at the March 2008 sleep study, the Veteran's complaints of sleep maintenance and initiation insomnia were documented as a separate impression from the diagnosis of obstructive sleep apnea.  

In a November 2007 statement, the Veteran's spouse indicated that when treated in San Diego from April 2006 to June 2006, the Veteran was advised to have a sleep study performed because of his insomnia, snoring, and daytime sleepiness, but that a request for such once he returned to Germany was denied.  Nevertheless, these assertions are not supported by the evidence of record.  

Service treatment records from San Diego Naval Base reflect substance abuse and psychiatric treatment, and the Veteran's complaints of insomnia are documented.  However, these records do not report snoring or daytime sleepiness or any other symptoms associated with sleep apnea or a recommendation for a sleep study.  Such complaints and symptoms are also not reported on the Veteran's Report of Medical History or clinical evaluation at his June 2006 discharge examination.  The record does not establish that the Veteran suspected sleep apnea until his October 2007 claim for service connection; he first requested a sleep study in February 2008.  The spouse's report of the sleep study recommendation in 2006 is contradicted by the Veteran's February 2011 statement in which he relates that since he is not a physician, he could not diagnose his symptoms in order to request a sleep study.  That is, the Board wonders that, if a physician in 2006 suggested a sleep study, the Veteran would not request one until February 2008.  In light of these facts, the Board finds it less likely as not that the Veteran demonstrated sleep apnea symptomatology in service or continuously since service.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert, 1 Vet. App. at 53. 

Therefore, a preponderance of the competent and most probative evidence is against a finding that the Veteran's sleep apnea is a result of his military service, or causally or etiologically a result of, or chronically aggravated by, his service-connected PTSD.  Id.  Accordingly, the Veteran's claim of entitlement to service connection for sleep apnea is denied.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


